NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 19a0400n.06

                                           No. 18-4136

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 JACQUELINE PATRICIA RUBIO-MAURICIO,                     )
                                                                                   FILED
                                                                             Aug 02, 2019
                                                         )
        Petitioner,                                      )               DEBORAH S. HUNT, Clerk
                                                         )
 v.                                                      )      ON PETITION FOR REVIEW
                                                         )      FROM THE UNITED STATES
 WILLIAM P. BARR, Attorney General,                      )      BOARD OF IMMIGRATION
                                                         )      APPEALS
        Respondent.                                      )
                                                         )


       Before: ROGERS, BUSH, and LARSEN, Circuit Judges.

       LARSEN, Circuit Judge. After the Department of Homeland Security (DHS) began

removal proceedings against her, Jacqueline Patricia Rubio-Mauricio sought asylum, withholding

of removal, and protection under the Convention Against Torture. An immigration judge (IJ)

found Rubio-Mauricio not credible after she admitted lying during her credible-fear interview.

The IJ denied relief and ordered Rubio-Mauricio removed to El Salvador.             The Board of

Immigration Appeals (BIA) affirmed.        Because substantial evidence supports the adverse

credibility determination, we DENY Rubio-Mauricio’s petition for review.

                                                I.

       Rubio-Mauricio is a citizen of El Salvador. She tried to enter the United States in 2016

without proper documentation. Shortly after her attempted entry, Rubio-Mauricio met with a DHS

asylum officer for a credible-fear interview. At the interview, Rubio-Mauricio testified under oath

that “two MS gang members grabbed me from the street and took me to the woods where there
No. 18-4136, Rubio-Mauricio v. Barr


were two police officers waiting. The police officer pointed a gun at me and subjected me to

beatings. They undressed me and one of the police officers and one of the gang members raped

me.” She named the officers as “Martin and [H]ernandez.” She further testified that she reported

the incident to the police but that the police did nothing about it. Based on this testimony, the

asylum officer found a credible fear of torture.

        DHS initiated removal proceedings against Rubio-Mauricio. She conceded removability

but sought asylum, withholding of removal, and protection under the Convention Against Torture.

Before the IJ, Rubio-Mauricio admitted that she had lied during her credible-fear interview—she

had not been raped by police officers or gang members. She said that her former attorney had told

her to lie. The real story, according to Rubio-Mauricio, was that MS gang members murdered her

cousin in 2012. The police arrested three people for her cousin’s murder, all of whom went to

prison. Then in 2016, MS gang members began harassing and threatening Rubio-Mauricio. She

testified that, during the first instance, “three men grabbed me, they began to touch me and they

had a knife. And they told me that I had to be their girlfriend and that if I wasn’t, that they would

kill me.” She escaped but did not report the incident to the police because “the authorities in my

country do not do anything about it.” Another similar incident occurred a week later, followed

two days later by a third. According to Rubio-Mauricio, all three gang members had knives during

the third attack and tried to rape her. She defended herself forcibly and was able to escape. She

never told the police about any of the incidents and instead left for the United States shortly after

the third.

        Rubio-Mauricio testified that, when she returned home after all three attacks, her aunt was

present and, on some occasions, so were her uncle and cousins. She “told all of them every time

it happened, every time I would get to the house scared, disheveled, I would tell all of them what



                                                   -2-
No. 18-4136, Rubio-Mauricio v. Barr


had happened.” She admitted that, while her aunt and cousins can write, none provided a letter of

support of her asylum claim. Rubio-Mauricio said that she “didn’t think of asking them for them”

but acknowledged that such letters “could have helped” the IJ understand what happened. Rubio-

Mauricio did, however, present country conditions reports for El Salvador and evidence to

corroborate the deaths of her cousin and another individual.

       Based on the material discrepancies between Rubio-Mauricio’s testimony at the credible-

fear interview and her testimony before the IJ, the IJ found Rubio-Mauricio not credible. The IJ

acknowledged that Rubio-Mauricio “could have overcome the lack of credibility finding by the

presentation of corroborating evidence which was readily available from her aunt, and her two

cousins who are old enough and who do read and write,” but she failed to provide such evidence.

The IJ thus concluded that Rubio-Mauricio had failed to meet her burden of establishing

entitlement to asylum, withholding of removal, or protection under the Convention Against

Torture. The IJ nonetheless addressed the merits of Rubio-Mauricio’s claims and determined that,

even if Rubio-Mauricio had been credible, she still would not have met her burden of establishing

entitlement to the forms of relief she sought. The IJ ordered Rubio-Mauricio removed to El

Salvador.

       Rubio-Mauricio appealed to the BIA, which “discern[ed] no clear error in the [IJ’s] adverse

credibility finding, which is based on material inconsistencies between the respondent’s testimony

and her credible fear interview.” The BIA disagreed with Rubio-Mauricio that the IJ should have

granted her a continuance to obtain the corroborating evidence, noting that Rubio-Mauricio had

never asked that the IJ grant one; and the BIA declined to grant a continuance itself because Rubio-

Mauricio had “not meaningfully argued on appeal that she ha[d] established ‘good cause’ for a

continuance.” Rubio-Mauricio now petitions this court for review.



                                                -3-
No. 18-4136, Rubio-Mauricio v. Barr


                                                  II.

       To obtain relief on appeal, Rubio-Mauricio must first show error in the IJ’s adverse

credibility finding. An adverse credibility finding is usually fatal to an applicant’s ability to prove

entitlement to asylum, withholding of removal, or protection under the Convention Against

Torture. El-Moussa v. Holder, 569 F.3d 250, 256–57 (6th Cir. 2009); see also Korir v. Sessions,

700 F. App’x 514, 519 (6th Cir. 2017) (“[I]f the IJ finds that an applicant is incredible, and there

is no independent persuasive evidence, this ‘necessarily disposes’ of his application [for relief from

removal].” (quoting Slyusar v. Holder, 740 F.3d 1068, 1074 (6th Cir. 2014))). And Rubio-

Mauricio must overcome the deferential, substantial evidence standard we afford credibility

determinations. See El-Moussa, 569 F.3d at 255. We must treat the credibility determination as

“conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.”

Id. at 256 (quoting 8 U.S.C. § 1252(b)(4)(B)).

       There is no dispute that Rubio-Mauricio lied to the asylum officer during the credible-fear

interview, despite being placed under oath. When the asylum officer summarized her fabricated

story near the end of the credible-fear interview, she affirmed that the summary was accurate.

Before the IJ, Rubio-Mauricio acknowledged that she knew what it meant to be placed under oath

and that the asylum officer told her the importance of telling the truth. But she nonetheless decided

to lie due to her “fear of going back to [her] country.” Though Rubio-Mauricio now claims that

her first attorney encouraged her to lie, and though she pivoted before the IJ and recanted her false

testimony, we cannot say that any reasonable adjudicator would be compelled to conclude that

Rubio-Mauricio’s second story was credible. See Sai Hua Liu v. Gonzales, 239 F. App’x 687, 689

(6th Cir. 2007) (“Filing a knowingly false asylum application casts a serious shadow on an

applicant’s overall credibility. While applicants should be encouraged to recant false statements



                                                 -4-
No. 18-4136, Rubio-Mauricio v. Barr


and withdraw false applications, the agency is not required to overlook such falsities in making its

ultimate determination.”).

       Rubio-Mauricio could have provided corroborating evidence from her aunt and cousins,

but she did not. “An IJ or the BIA may find a petitioner’s uncorroborated testimony sufficient to

justify withholding of removal if the testimony is believable, consistent, and sufficiently detailed

to provide a plausible and coherent account.” Gaye v. Lynch, 788 F.3d 519, 528 (6th Cir. 2015)

(quotation marks and citation omitted). Here, however, Rubio-Mauricio’s testimony was not

consistent, and so the IJ and BIA were justified in deeming her uncorroborated testimony not

credible.

       Rubio-Mauricio contends that the IJ should have granted a brief continuance to allow her

to obtain corroborating evidence. She concedes that she never asked for a continuance but argues

that the IJ should have granted one sua sponte. We will not reverse the IJ or the BIA on this basis.

Though the IJ would have been within her rights to grant a continuance sua sponte, Rubio-Mauricio

acknowledges on appeal that, under this circuit’s caselaw, the IJ would not have been required to

grant a continuance to allow her to obtain corroborating evidence, even if she had asked for one.

See Gaye, 788 F.3d at 530 (“[F]ederal law does not entitle illegal aliens to notice from the

Immigration Court as to what sort of evidence the alien must produce to carry his burden.”). 1 It

follows, a fortiori, that under this circuit’s caselaw the IJ could not have committed reversible error

by failing to grant a continuance sua sponte.




1
  Rubio-Mauricio notes that the Third Circuit requires the IJ to give notice of what corroboration
will be expected and an opportunity for the petitioner to secure and present such evidence. Saravia
v. Att’y Gen., 905 F.3d 729, 737–38 (3d Cir. 2018). But our court expressly rejected that reading
of the REAL ID Act in Gaye. Gaye, 788 F.3d at 529–30. We are bound to follow our holding in
Gaye. Salmi v. Sec’y of Health & Human Servs., 774 F.2d 685, 689 (6th Cir. 1985).
                                                 -5-
No. 18-4136, Rubio-Mauricio v. Barr


       Given the material discrepancies between her testimony at the credible-fear interview and

her testimony before the IJ, we cannot say that any reasonable adjudicator would have been

compelled to find Rubio-Mauricio credible. Substantial evidence supports the adverse credibility

determination, and her claims for relief from removal, therefore, fail. El-Moussa, 569 F.3d at 256–

57.2

                                              ***

       We DENY Rubio-Mauricio’s petition for review.




2
  Rubio-Mauricio briefly argues that her “due process rights, as a victim of attempted rape and
sexual abuse, were violated when the IJ did not consider what her mental and emotional state was
when she was detained by DHS.” She claims the IJ erred by not considering her reasons for lying
to the asylum officer. Rubio-Mauricio offers no caselaw to support her argument that such a failure
by the IJ would amount to a due process violation. In any event, there is no factual predicate for
Rubio-Mauricio’s claim; both the IJ and the BIA considered Rubio-Mauricio’s reasons for lying
to the asylum officer.
                                                -6-